Citation Nr: 1605528	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Appellant served in both the Louisiana and Washington Air National Guard (ANG).  She had a period of active duty for training (ACDUTRA) from November 1973 to March 1974 and thereafter multiple periods of both ACDUTRA and inactive duty for training (INACDUTRA).  She is not service connected for any disabilities and has no qualifying active duty military service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2015, the Appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

In April 2015, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court granted a Joint Motion for Remand, which vacated the Board's April 2015 denial of service connection and remanded the case for readjudication consistent with the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant is seeking service connection for an acquired psychiatric disability that she maintains is due to racial discrimination and harassment she suffered while in service.  The Appellant maintained in her hearing testimony that these events occurred during active duty for training (ACDUTRA) periods during the 1980s.  

The record includes diagnoses of posttraumatic stress disorder (PTSD) and major depressive disorder.  

In the November 2014 Joint Motion, the parties agreed that the May 2011 VA examination relied upon in the Board decision was inadequate because it appears the VA examiner relied solely on the on the lack of in-service psychiatric treatment in arriving at her conclusion that the Veteran's diagnosed major depressive disorder was not related to service.  It was further noted in the joint motion that the VA examiner may have relied on an inaccurate factual premise.  The May 2011 examination report notes there was no evidence of treatment for depression while the Appellant was in service.  However, a July 1984 Report of Medical History reflects that the Appellant endorsed nervous trouble.  Additionally, the Appellant has stated that on March 30, 1989, she was administered Vistaril, which is a medication used to treat anxiety and tension.  A medical record which is in the record supports this claim.  

The parties agreed that the Appellant should be afforded a new VA medical examination, and the examiner should provide an opinion with a full rationale that accounts for all medical records pertinent to the Appellant's claim.  Therefore, a new VA examination and opinion is needed prior to adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Appellant for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Appellant, the examiner should address the following:

(a)  Prior to the examination, the AOJ should specify for the examiner any stressor that it is determined is established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Appellant was exposed to one or more stressors in service.

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the AOJ and found to be sufficient to produce PTSD by the examiner. 

(c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Appellant's military service. 

A clear rationale for all opinions expressed is needed.  The examiner should specifically consider a July 1984 Report of Medical History which reflects that the Appellant endorsed nervous trouble, as well as a March 30, 1989 medical record noting the Appellant was administered Vistaril.  The examiner should not base an opinion that is adverse to the Appellant's claim exclusively on the absence of medical records supporting her contentions.  

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

2.  Then readjudicate the Appellant's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

